Case 19-80064-TLS           Doc 1198       Filed 05/01/19 Entered 05/01/19 12:49:07                        Desc Main
                                          Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
 In re:                                                                  ) Chapter 11
                                                                         )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064 (TLS)
                                                                         )
                           Debtors.                                      ) (Jointly Administered)
                                                                         )

                    STATEMENT OF THE SPECIAL COMMITTEE
               OF INDEPENDENT DIRECTORS OF SPECIALTY RETAIL
             SHOPS HOLDING CORP. IN RESPONSE TO THE MOTION TO
          COMPEL DISCOVERY RESPONSES AND DEPOSITIONS PURSUANT TO
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 7037

                  The Special Committee of Independent Directors (the “Special Committee”) of

 Specialty Retail Shops Holding Corp. (“Specialty Retail,” and collectively with the other debtors,

 the “Debtors”), by its undersigned counsel, Willkie Farr & Gallagher LLP, hereby files this

 statement (this “Statement”) in response to the Official Committee of Unsecured Creditors’

 (the “UCC”) Motion to Compel Discovery Responses and Depositions Pursuant to Federal Rule

 of Bankruptcy Procedure 7037 [Docket No. 1186] (the “Motion”).

                                                     Statement

                  1.       The Special Committee respectfully submits that the UCC’s Motion is moot

 as it is premised on the Debtors’ purported pursuit of confirmation of the Second Amended Joint

 Chapter 11 Plan of Specialty Retail Shops Holding Corp. and its Debtor Affiliates [Docket No.

 570] (the “Second Amended Plan”) with a full and complete release in favor of Sun Capital



 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157);
     Pamida Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526);
     Retained R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo
     Holding Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical
     Manufacturing, LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS
     Trucking, LLC (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin,
     54304.
Case 19-80064-TLS        Doc 1198     Filed 05/01/19 Entered 05/01/19 12:49:07             Desc Main
                                     Document     Page 2 of 4


 Partners (“Sun Capital”). As the Court is well aware by now, any release of Sun Capital pursuant

 to the Second Amended Plan is subject to the express approval of the Special Committee, and the

 Special Committee has not signed off on a blanket release in favor of Sun Capital.

                2.      To the contrary, as a result of its extensive diligence and analysis of

 potential claims that the estates may have against insiders, the Special Committee has determined

 that potential claims may in fact exist against Sun Capital. The UCC has been fully aware of the

 Special Committee’s position for several weeks and knows that the Debtors are not moving

 forward with a Second Amended Plan that provides a release to Sun Capital for no consideration.

 Over the past several weeks, the Special Committee has engaged with Sun Capital and the UCC,

 as well as other stakeholders, to determine the best path forward for the estates: (a) whether that

 is to settle the potential claims now in exchange for significant value; or (b) whether to consent to

 the UCC’s Motion for Entry of an Order Authorizing the Committee to Prosecute Certain Claims

 on Behalf of the Bankruptcy Estates [Docket No. 641] (the “Standing Motion”) and allow the UCC

 to litigate the potential claims against Sun Capital.

                3.      Recognizing that the potential claims are subject to formidable defenses that

 will be raised by Sun Capital, the Special Committee has focused on extracting as much value as

 possible on account of the claims in advance of the objection deadline to the UCC’s Standing

 Motion and has asked the UCC to actively participate in settlement negotiations in the hopes of

 maximizing value. The Special Committee’s advisors and the Debtors have already provided the

 UCC with a substantial amount of the documents the Special Committee’s advisors have reviewed,

 and the Special Committee’s advisors and the UCC have had several meetings to discuss the path

 forward.

                4.      The Special Committee is pleased to report to the Court that, as a result of

 these efforts, and months of arms’-length, hard-fought negotiations with Sun Capital, the Special
                                                   2
Case 19-80064-TLS       Doc 1198     Filed 05/01/19 Entered 05/01/19 12:49:07              Desc Main
                                    Document     Page 3 of 4


 Committee has finally reached an agreement in principle with Sun Capital to settle any and all

 claims in exchange for a $15 million cash payment for the benefit of the estates. Together with

 the value created through the sale of the Debtors’ optical business, the Debtors’ ongoing GOB

 sales process, and other potential claims the estates may hold, the Special Committee believes that

 the settlement will facilitate the orderly conclusion of these cases through the chapter 11 process.

                5.      With this positive news in hand, the Special Committee respectfully submits

 that the UCC’s Motion is unnecessary and should be denied. The Special Committee intends to

 file a motion seeking approval of the proposed settlement as soon as possible and will confer with

 the parties regarding an appropriate go forward schedule for the settlement motion and the UCC’s

 pending Standing Motion, which is currently scheduled for May 8, 2019. As the Court knows,

 time is of the essence in these cases and the Special Committee is confident that the parties can

 reach an agreement on an expeditious path forward that provides the UCC with any additional

 information (within a reasonable scope) that it needs to evaluate the merits of the proposed

 settlement and, subject to the Court’s permission, allows the Court to consider both the settlement

 motion and Standing Motion in tandem at the May 8 hearing.



                            [Remainder of page intentionally left blank.]




                                                  3
Case 19-80064-TLS     Doc 1198    Filed 05/01/19 Entered 05/01/19 12:49:07   Desc Main
                                 Document     Page 4 of 4


 Dated: May 1, 2019          /s/ Brian S. Lennon
                             Brian S. Lennon (admitted pro hac vice)
                             Todd G. Cosenza (admitted pro hac vice)
                             Matthew A. Feldman
                             WILLKIE FARR & GALLAGHER LLP
                             787 Seventh Avenue
                             New York, New York 10019
                             Tel:        (212) 728-8000
                             Fax:        (212) 728-8111
                             Email:      blennon@willkie.com
                                         tcozenza@willkie.com
                                         mfeldman@willkie.com

                             Counsel to the Special Committee of
                             Independent Directors of the Debtors




                                           4
